Order unanimously reversed, with $20 costs and disbursements to the appellants, the motion to dismiss the complaint granted and judgment is directed to be entered in favor of the appellants dismissing the complaint herein, with costs. The innuendos of the complaint seek to give the language of the letters a broader application, but improperly and ineffectually, because it is not the office of the innuendo to graft a meaning, upon or enlarge the matters set forth, but to explain the application of the words used (O’Connell *1051V. Press Pub. Co., 214 N. Y. 352, 360). The alleged defamatory matter is not actionable per se and it is not alleged that the publication caused the respondents special damage. Present — Dore, J. P., Cohn, Callahan, Bastow and Botein, JJ.